          Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 1 of 35




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

THE NEW GEORGIA PROJECT,
et al.,

        Plaintiffs,
                                                 CIVIL ACTION FILE
v.                                               NO. 1:20-cv-01986-ELR

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board, et al.,

        Defendants.


COUNTY DEFENDANTS’1 CONSOLIDATED BRIEF IN OPPOSITION
  TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

                                INTRODUCTION

        The day after the General Primary election on June 9th, Plaintiffs filed

hundreds of pages of exhibits (including epidemiological studies and several

tweets), seeking a preliminary injunction to judicially impose five new

changes to longstanding Georgia processes and statutes for running elections.

[Docs. 57, 58, 59] (collectively, “Plaintiffs’ Motion”). While Plaintiffs dress

their motion in the garb of the pandemic, they have not acted with reasonable

diligence to raise these issues to the Court and the relief they propose would

1   A list of all County Defendants is included as an appendix to this filing.

                                          1
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 2 of 35




place incredible burdens on county officials already working to operate

elections in challenging circumstances.

      County Defendants take no position on the constitutionality of the

statutes and practices Plaintiffs challenge, but this Court should deny

Plaintiffs’ Motion. As County Defendants earlier explained in their Motion to

Dismiss, this Court lacks jurisdiction to hear Plaintiffs’ claims. But even

setting aside the jurisdictional infirmities, Plaintiffs have shown no basis for

this Court to grant their requested relief. Instead, Plaintiffs seek to throw the

upcoming election into procedural chaos by asking the Court to serve as a

legislative and administrative proxy for their own political agenda. This

Court should reject Plaintiffs’ request for relief because it lacks support in

law, subverts the public interest, and produces inequitable results.

                         FACTUAL BACKGROUND

      Plaintiffs pursue this case in the midst of a national political debate

over the proper method of voting. While this topic is appropriate for policy-

making officials to resolve, it is inappropriate for this Court to intervene

prematurely because Plaintiffs dislike the speed or outcome of the political

process. Although Plaintiffs submitted what purports to be voluminous

“support” for their positions, that “support” sorely lacks the actual substance

necessary to obtain the broad-sweeping injunctive relief they seek.

                                       2
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 3 of 35




I.    Notification to voters regarding incomplete absentee-ballot
      applications.

      Plaintiffs first claim that there are no uniform standards governing

when counties provide notice to voters when an absentee-ballot application is

rejected. [Doc. 58, p. 252]. But the sole evidence offered in support of that

theory is their purported expert, Dr. Mayer, who only opines that it is “highly

likely” that practices vary without providing any evidence. [Doc. 59-1, p. 15].

Plaintiffs have apparently not even served open-records requests or taken

any steps to try and determine when counties provide notice to voters.

      Most of the County Defendants already provide notice in a shorter

timeline than that sought by Plaintiffs.3 For example, almost all of the


2All citations to page numbers are to the blue CM/ECF pagination.
3 To assist the Court in evaluating Plaintiffs’ claims, County Defendants
attach the following declarations from county election officials to this brief:
    Dec. of Ginger Nickerson, attached as Ex. A (“Albany-Dougherty Dec.”);
    Dec. of Charlotte Sosebee, attached as Ex. B (“Athens-Clarke Dec.”);
    Dec. of Colin A. McRae, attached as Ex. C (“Chatham Dec.”);
    Dec. of Shauna Dozier, attached as Ex. D (“Clayton Dec.”);
    Dec. of Janine Eveler, attached as Ex. E (“Cobb Dec.”);
    Dec. of Erica Hamilton, attached as Ex. F (“DeKalb Dec.”);
    Dec. of Milton Kidd, attached as Ex. G (“Douglas Dec.”);
    Dec. of Floyd Jones, attached as Ex. H (“Fayette Dec.”);
    Dec. of Mandi Smith, attached as Ex. I (“Forsyth Dec.”);
    Dec. of Ralph M. Jones, attached as Ex. J (“Fulton Dec.”);
    Dec. of Kristi Royston, attached as Ex. K (“Gwinnett Dec.”);
    Dec. of Ameika Pitts, attached as Ex. L (“Henry Dec.”);
    Dec. of Jeanetta Watson, attached as Ex. M (“Macon-Bibb Dec.”);
    Dec. of Nancy Boren, attached as Ex. N “(Muscogee Dec.”);

                                      3
          Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 4 of 35




County Defendants provide notice within three business days of processing

an absentee-ballot application using email, phone, and letters—and often are

able to contact voters in fewer than three business days. Albany-Dougherty

Dec. ¶ 3; Athens-Clarke Dec. ¶ 3; Chatham Dec. ¶ 3; Clayton Dec. ¶ 3; Cobb

Dec. ¶ 3; DeKalb Dec. ¶ 6; Douglas Dec. ¶ 3; Fayette Dec. ¶¶ 6-7; Forsyth

Dec. ¶ 3; Fulton Dec. ¶ 3; Gwinnett Dec. ¶¶ 5-8; Henry Dec. ¶ 3; Macon-Bibb

Dec. ¶ 3; Muscogee Dec. ¶ 3; Newton Dec. ¶ 3; Richmond Dec. ¶ 3; Rockdale

Dec. ¶ 3. Several of the County Defendants would require additional staffing

to make a one-day response time in the 11-day period before the election.

Albany-Dougherty Dec. ¶ 4; Chatham Dec. ¶4; DeKalb Dec. ¶ 7; Fayette Dec.

¶ 8; Forsyth Dec. ¶ 4; Henry Dec. ¶ 4, Newton Dec. ¶ 4, Richmond Dec. ¶ 4.

In contrast to Plaintiffs’ speculation about what might happen, the actual

evidence shows that the County Defendants process absentee-ballot

applications as required by statute.

II.     Cost of postage to counties.

        Despite claiming there is “no adequate justification for failing to pre-

pay postage” for absentee ballots, [Doc. 58, p. 27], Plaintiffs also admit that

the postal service will deliver absentee ballots without postage. [Doc. 59-1, p.

       Dec. of Angela Mantle, attached as Ex. O (“Newton Dec.”);
       Dec. of Lynn Bailey, attached as Ex. P (“Richmond Dec.”); and
       Dec. of Cynthia Willingham, attached as Ex. Q (“Rockdale Dec.”).

                                        4
        Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 5 of 35




13]. Further, return postage is already paid for military voters. Albany-

Dougherty Dec. ¶ 6; Athens-Clarke Dec. ¶ 4; Cobb Dec. ¶ 5; Douglas Dec. ¶ 5;

Forsyth Dec. ¶ 6; Fulton Dec. ¶ 5; Henry Dec. ¶ 6; Muscogee Dec. ¶ 4; Newton

Dec. ¶ 6; Richmond Dec. ¶ 6; Rockdale Dec. ¶ 5. Almost all of the County

Defendants provide options for voters to return absentee ballots without

mailing them. Albany-Dougherty Dec. ¶ 6; Athens-Clarke Dec. ¶ 4; Chatham

Dec. ¶ 6; Clayton Dec. ¶ 6; Cobb Dec. ¶ 5; DeKalb Dec. ¶ 9; Douglas Dec. ¶ 5;

Forsyth Dec. ¶ 6; Fulton Dec. ¶ 5; Henry Dec. ¶ 6; Macon-Bibb Dec. ¶ 5;

Newton Dec. ¶ 6; Richmond Dec. ¶ 6; Rockdale Dec. ¶ 5; but see Fayette Dec.

¶ 12. Of those who can estimate the cost, the total cost of prepaying postage

runs in the tens of thousands of dollars for which election offices currently do

not have appropriated funds. Albany-Dougherty Dec. ¶ 7; Athens-Clarke Dec.

¶ 5; Chatham Dec. ¶ 7; Clayton Dec. ¶ 5; Cobb Dec. ¶ 6; DeKalb Dec. ¶¶ 11-

13; Douglas Dec. ¶ 6; Fayette Dec. ¶ 11; Forsyth Dec. ¶ 7; Fulton Dec. ¶ 6;

Henry Dec. ¶ 7; Macon-Bibb Dec. ¶ 6; Muscogee Dec. ¶ 5; Newton Dec. ¶ 7;

Richmond Dec. ¶ 6; Rockdale Dec. ¶ 6.

III.   The certification process for counties.

       After voting concludes, county election officials begin the certification

process, which must be complete by 5:00 P.M. on the second Friday after the

election. O.C.G.A. § 21-2-493(k). In that time, election officials complete their

                                        5
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 6 of 35




processing of absentee and provisional ballots, tabulate votes from electronic

vote scanners, and duplicate ballots that are damaged or mismarked by

voters. Albany-Dougherty Dec. ¶ 8; Clayton Dec. ¶ 7; Douglas Dec. ¶ 7;

Forsyth Dec. ¶ 8; Gwinnett Dec. ¶¶ 14-18; Henry Dec. ¶ 8; Newton Dec. ¶ 8;

Richmond Dec. ¶ 7. Further, during this period, election officials must be

available for voters to cure signature mismatches, O.C.G.A. § 21-2-385(a),

and, beginning in November 2020, must also conduct a precertification

tabulation audit. O.C.G.A. § 21-2-498(b).

      When a scanner cannot electronically read a ballot, a panel of three

officials must then review the ballot, determine the voter’s intent, and create

a new ballot with correct marks—a process known as “ballot duplication.”

Gwinnett Dec. ¶ 16-18. For provisional ballots cast out-of-precinct, the same

panel must create a new ballot with only the races for which the voter was

eligible. Id. At least one large county did not complete the certification

process until nearly the deadline for certification. Gwinnett Dec. ¶ 14.

IV.   Receipt of absentee ballots after the deadline.

      The Georgia General Assembly designed the certification process

around the Election-Day receipt deadline. At least 32 other states use the

same method as Georgia, with a receipt deadline of a certain point at the

close of the polls or before. See National Conference of State Legislatures,

                                       6
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 7 of 35




VOPP: Table 11: Receipt and Postmark Deadlines for Absentee Ballots,

https://www.ncsl.org/research/elections-and-campaigns/vopp-table-11-receipt-

and-postmark-deadlines-for-absentee-ballots.aspx (June 15, 2020).

      Plaintiffs do not like this process and, instead, propose a new one

requiring counties to accept and count absentee ballots up to a minimum of

five business days after Election Day if the postmark reflects any day prior to

and including Election Day.4 [Doc. 57-1, p. 3]. Dr. Mayer similarly proposes

counting all “absentee ballots arriving within a week of the election.” [Doc.

59-1, p. 35]. In other words, Plaintiffs propose that the Court engage in an

impromptu exercise of policymaking, and the “support” Plaintiffs submit in

favor of their proposed “process” looks much like the public comment

submissions already received by federal and state administrative agencies

and lawmakers around the country.5

      Given all the required pre-certification steps, county election officials

have significant concerns about their ability to continue processing


4 This proposed timeline is longer than the period currently allowed for
overseas and military voters’ absentee ballots to arrive, which is three days
after the election. O.C.G.A. § 21-2-386(a)(1)(G).
5 Dr. Mayer tacitly acknowledges that many of these issues are policy

questions, noting the partisan response to the switch to absentee voting.
[Doc. 59-2, pp. 117-118]. Other reports cited by Plaintiffs make other policy
recommendations, including expanding polling locations and encouraging
absentee voting. [Doc. 59-2, p. 126].

                                      7
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 8 of 35




substantial numbers of additional absentee ballots received after the

deadline, especially when counties must provide those voters with notice of

potential signature mismatches and the opportunity to cure before

certification. Albany-Dougherty Dec. ¶ 8; Athens-Clarke Dec. ¶ 6; Clayton

Dec. ¶ 7; Cobb Dec. ¶ 7; DeKalb Dec. ¶ 14; Fayette Dec. ¶¶ 13-16; Forsyth

Dec. ¶ 8; Fulton Dec. ¶ 7; Gwinnett Dec. ¶¶ 11-12; Henry Dec. ¶ 8; Macon-

Bibb Dec. ¶ 7; Newton Dec. ¶ 8; Richmond Dec. ¶ 7; Rockdale Dec. ¶ 7;

O.C.G.A. § 21-2-385(a). Georgia legislators appear to have designed the

certification deadline around the opportunity to audit election results,

Gwinnett Dec. ¶ 13, O.C.G.A. § 21-2-498(b), and having ballots continue to

come in after the 7:00 P.M. deadline on Election Day would delay the ability

of counties to certify results, which could in turn delay state certification.

Albany-Dougherty Dec. ¶ 8; Clayton Dec. ¶ 7; Cobb Dec. ¶ 7; Fayette Dec. ¶

16; Forsyth Dec. ¶ 8; Gwinnett Dec. ¶¶ 11-12; Henry Dec. ¶ 8; Macon-Bibb

Dec. ¶ 7; Newton Dec. ¶ 8; Richmond Dec. ¶ 7; Rockdale Dec. ¶ 7.

      While Plaintiffs cite the rejection rates for absentee ballots in 2018,

[Doc. 59-1, p. 27], they ignore the fact that most of the “discretionary” reasons

for rejecting absentee ballots no longer apply after the General Assembly

amended O.C.G.A. 21-2-384(c) following the 2018 election and eliminated




                                       8
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 9 of 35




most additional information in the oath from voters. The only voter-filled

item on an absentee ballot is now the signature. Id.

V.    Rollover lists.

      Counties maintain the list of voters eligible to receive an absentee

ballot for the entire election cycle on a “rollover list.” Clayton Dec. ¶ 4;

Forsyth Dec. ¶ 5; Gwinnett Dec. ¶¶ 19-21; Henry Dec. ¶ 5; Macon-Bibb Dec. ¶

4; Muscogee Dec. ¶ 4; Newton Dec. ¶ 5. Larger counties have tens of

thousands of individuals on their rollover lists for 2020—including some

counties that have more individuals on the rollover list than the number of

absentee ballots they typically send out during an entire general primary.

Forsyth Dec. ¶ 5; Gwinnett Dec. ¶ 19.

      Issuing absentee ballots to voters is the same whether a new

application is received or not. Gwinnett Dec. ¶ 20-21; Henry Dec. ¶ 5;

Muscogee Dec. ¶ 4; Richmond Dec. ¶ 5. Most counties do not have sufficient

staff or space to issue absentee ballots to a larger group of individuals added

to rollover lists.6 Albany-Dougherty Dec. ¶ 5; Chatham Dec. ¶ 5; Clayton Dec.

¶ 4; Cobb Dec. ¶ 4; DeKalb Dec. ¶ 8; Douglas Dec. ¶ 4; Fayette Dec. ¶¶ 9-10;


6 Processing additional ballots from larger rollover lists would likely require
changes to State Election Board rules. Rockdale Dec. ¶ 4. At least one county
is considering installing a mail-processing center inside its elections office to
handle the volume for the rest of the 2020 elections. Gwinnett Dec. ¶¶ 19-21.

                                        9
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 10 of 35




Forsyth Dec. ¶ 5; Fulton Dec. ¶ 4; Gwinnett Dec. ¶¶ 19-21; Henry Dec. ¶ 5;

Macon-Bibb Dec. ¶ 4; Muscogee Dec. ¶ 4; Newton Dec. ¶ 5; Richmond Dec. ¶

5; Rockdale Dec. ¶ 4.

      Mailing absentee ballots to voters who have not requested them adds to

the burden on poll officials on Election Day. Gwinnett Dec. ¶¶ 22-23. If an

individual has received an absentee ballot in the mail, he or she must first

execute a cancellation form before voting on the voting machines. O.C.G.A. §

21-2-388. In at least some counties on June 9, many voters opted to vote in

person even after previously requesting an absentee ballot, contributing to

lines at the polls. Gwinnett Dec. ¶ 23.

VI.   Ballot harvesting.

      Plaintiffs also seek changes to Georgia law regarding who can handle

an absentee ballot. [Doc. 58, pp. 21-23]. But Plaintiffs conveniently ignore the

host of administrative requirements that would be necessary for such a

system.7 For example, organizations that collect ballots from voters may wait

until Election Day to deliver absentee ballots, which can overwhelm election

offices. Fayette Dec. ¶ 17. While current State Election Board rules require

organizations that submit voter registrations to be tracked, similar


7Fulton County would need to change its signature-verification process and
purchase signature-verification software. Fulton Dec. ¶ 8.

                                          10
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 11 of 35




requirements would be needed to track voted ballots. Cobb Dec. ¶ 7; Rockdale

Dec. ¶ 8. Additional affidavits would also be required to ensure the

confidentiality of voters’ ballots and accountability if a ballot was not

returned. Id.

VII. Facts about standing.

      As part of Plaintiffs’ filing, the director of the New Georgia Project

(“NGP“) offered a declaration to support the argument that it has standing.

[Doc. 59-3]. But the declaration is full of contradictions that undermine that

claim. NGP alleges it will divert resources to confer with constituents, id. at ¶

8, but also acknowledges that this type of conferring is part of its mission, id.

at ¶¶ 2, 5. NGP also claims it will have to increase voters and assist them

with voting, id. at ¶ 10, but that activity also tracks its mission, id. at ¶¶ 2,5.

NGP says it will spend funds buying masks and gloves and stamps, id. at ¶¶

13, 17, but it does not explain what it will have to stop doing or what

programs it will not be able to fulfill because of the alleged diversion. In fact,

if it gets the relief it seeks to assist voters with ballot harvesting, it would

need to spend even more money. Id. at ¶ 21.

      The individual plaintiffs have likewise added nothing to their

insufficient standing claims in their Amended Complaint. Reagan Jennings

signed her declaration on the day after the primary election (June 10), but

                                        11
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 12 of 35




stated she had not mailed her ballot or decided who to vote for. [Doc. 59-4, ¶

8, p. 5]. Ms. Jennings’s claimed injuries appear to stem from (1) her failure to

even get her ballot postmarked by election day, (2) her confusion over the

ballot design, (3) the broken red flag on her mailbox, and (4) her desire to

have more time to research candidates before voting. Id. at ¶ 8, p. 5. Ms.

Jennings has stamps, even if she does not know how many stamps are

required on the ballot. Id. at ¶ 7.

      Candace Woodall likewise had not mailed her signed ballot by June 5,

the date of her declaration and only four days before the primary. [Doc. 59-5,

¶ 8, p. 5]. While claiming she does not “typically keep stamps in my home,”

she does not state that she does not have stamps and complains about the

lack of clarity of the instructions, which Plaintiffs do not even challenge in

this case. Id. at ¶¶ 5, 8. If Ms. Woodall is disabled, id. at ¶¶ 4-6, she can

receive an absentee ballot for the entire election cycle. O.C.G.A. 21-2-

381(a)(1)(G).

      Beverly Pyne says she applied “online” for an absentee ballot in 2018,8

but did not receive it until the day before Election Day. [Doc. 59-6, ¶ 4].

According to Gwinnett County records, the first time Gwinnett registrars

8 It is unclear how Ms. Pyne would have accomplished this task, because
Georgia law requires a signature on an absentee-ballot application. O.C.G.A.
§ 21-2-381(b)(1).

                                      12
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 13 of 35




received an application from Ms. Pyne was October 27, 2018—nine days

before the election—and the ballot was mailed the same day. Gwinnett Dec.

¶¶ 25-26. Ms. Pyne returned her ballot but it did not arrive until November

9, 2018. Id. at ¶ 27. Ms. Pyne says she applied to vote in the June primary

election, [Doc. 59-4, ¶ 8], but fails to mention that she did not check which

type of ballot she was requesting (Democratic, Republican, or Nonpartisan).

Id. at ¶ 28. Her request was rejected for this reason and she was notified. Id.

The rest of Ms. Pyne’s declaration discusses her policy beliefs about the

number of applications she should have to make, her fears about not

receiving her ballot in time to vote in November, and admitting that she has

stamps, but does not want to pay. [Doc. 59-4, ¶¶ 8, 9, 11].

VIII. Other declarations attached to filing.

      Plaintiffs also attach a slew of declarations from individuals who

support their policy preferences. Almost all these voter-declarants were able

to successfully vote in the June primary even if they quibbled over how the

process should have run differently. See [Doc. 59-7, ¶¶ 6, 8] (notified about

rejection and could resolve issue by email; able to pay postage); [Docs. 59-9, ¶

5; 59-11, ¶ 19; 59-13, ¶¶ 5-6; 59-71, ¶ 9] (able to vote in primary by using drop

box); [Docs. 59-10, ¶ 9; 59-15, ¶ 5] (voted absentee by mail); [Docs. 59-14, ¶ 6;

59-69, ¶ 6; 59-16, ¶¶ 15-19; 59-17, ¶ 10; 59-18, ¶ 9] (voted using early voting);

                                       13
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 14 of 35




[Docs. 59-67, ¶ 5; 59-68, ¶¶ 10-11] (voted in person on Election Day). Of those

who were unable to vote, some were the result of the voter’s own mistakes,

[Doc. 59-12, ¶¶ 5, 7], or voters who waited until after Election Day to try to

resolve issues with their ballot despite knowing of potential problems before

the election, [Doc. 59-8, ¶ 7]. One out-of-state DeKalb County voter did not

receive her absentee ballot until the day before the election, [Doc. 59-70, ¶¶ 4-

6], and one Fulton County voter never received his absentee ballot, [Doc. 59-

90, ¶¶ 3-4, 9]. While all the declarants support the policy positions offered by

Plaintiffs, Rep. Cannon assisted voters and wants Georgia to “do better” in

November. [Doc. 73-1, ¶ 10].

             ARGUMENT AND CITATION OF AUTHORITY

      Because temporary restraining orders and preliminary injunctions are

such extraordinary and drastic remedies, courts may not grant this type of

relief “unless the movant clearly established the ‘burden of persuasion’ as to

the four requisites.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306

(11th Cir. 1998) quoting All Care Nursing Serv., Inc. v. Bethesda Mem’l

Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir. 1989). Plaintiffs must show that:

(1) they have a substantial likelihood of success on the merits of their claims;

(2) they will likely suffer irreparable harm in the absence of an injunction; (3)

the balance of equities tips in Plaintiffs’ favor; and (4) an injunction is in the

                                       14
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 15 of 35




public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.

Ct. 365, 374 (2008).

      Preliminary injunctions are never granted as of right, even if a plaintiff

can show a likelihood of success on the merits. Benisek v. Lamone, 138 S. Ct.

1942, 1943–44 (2018). While a preliminary injunction is already a form of

extraordinary relief, that relief is an even-more-heightened form of

extraordinary relief in the context of elections, because of the public interest

in orderly elections and the integrity of the election process. Purcell v.

Gonzalez, 549 U.S. 1, 4–5, 127 S. Ct. 5 (2006).

      Particularly important here is the U.S. Supreme Court’s recognition

that when “an impending election is imminent and a State’s election

machinery is already in progress,” equitable considerations justify a court

denying an attempt to gain immediate relief—even after an elections practice

was found unconstitutional. Reynolds v. Sims, 377 U.S. 533, 585 (1964); see

also Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205,

1207 (2020) (“This Court has repeatedly emphasized that lower federal courts

should ordinarily not alter the election rules on the eve of an election.”). This

is because parties must show they exercised reasonable diligence, especially

in the context of elections. Benisek, 138 S. Ct. at 1944.




                                       15
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 16 of 35




      Plaintiffs here are not entitled to the preliminary injunction they seek

because they have not shown they have standing to pursue these claims, nor

have they shown that the statutes challenged cannot be constitutionally

applied. Injunctive relief is also not in the interest of the public at this stage

of the election process and the burden on County Defendants from Plaintiffs’

proposed relief will be significant. Even with all their declarations, Plaintiffs

have not identified voters who were denied their right to vote as a result of

the challenged statutes. Roe v. State of Ala. By & Through Evans, 43 F.3d

574, 582 (11th Cir. 1995) (“federal courts should refrain from holding a state

election law unconstitutional when a reasonable alternative course of action

exists”).

I.    Plaintiffs do not show a likelihood of success on the merits.

      As explained in County Defendants’ Motion to Dismiss, which is

incorporated by reference, [Doc. 82-1], Plaintiffs do not provide enough

evidence that they have standing to bring these claims or that they have sued

the correct parties. NGP does not explain what programs it will stop doing as

a result of the laws it challenges, nor how the activities diverge from its

mission. Compare Jacobson v. Fla. Sec’y, 957 F.3d 1193, 1206 (11th Cir. 2020)

(requiring showing of what activities an organization would divert resources

away from) with [Doc. 59-3, ¶¶ 2, 5, 8, 13, 17]. Ms. Jennings’s claimed

                                       16
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 17 of 35




injuries result from a broken mailbox and a wish for more time to research

candidates. [Doc. 59-4, ¶ 8, p. 5]. Ms. Woodall does not claim she has no

access to stamps, just that she would rather vote in a different manner. [Doc.

59-5, ¶ 8, p. 5]. Ms. Pyne only expresses fears about the November election.

[Doc. 59-4, ¶¶ 8, 9, 11]. For all the reasons addressed in [Doc. 82-1], Plaintiffs

do not provide sufficient evidence to invoke this Court’s jurisdiction or show

any concrete or particularized injury sufficient to confer standing.

      County Defendants take no position on the constitutional or Voting

Rights Act claims made by Plaintiffs beyond noting that nearly all of the

individuals brought to this Court as declarants could vote in the June 9

primary, even if they would have preferred to handle voting during a

pandemic in a different way. The judicial system is not a conduit for a

particular group to force election officials to adopt its preferred method of

administering elections. GALEO v. Gwinnett Cty. Bd. of Registrations &

Elections, No. 1:20-cv-1587-WMR, 2020 U.S. Dist. LEXIS 86998, at *3 (N.D.

Ga. May 8, 2020).

II.   Plaintiffs have not established an irreparable harm.

      Plaintiffs make the conclusory claim that because there is a “risk of

disenfranchisement,” irreparable harm exists. [Doc. 58, p. 42]. But Plaintiffs

fail to distinguish the nature of the alleged harm, because not every

                                       17
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 18 of 35




perceived injury that could be related to voting is a threat to the right to vote.

See McDonald v. Bd. of Election Comm’rs, 394 U.S. 802, 807, 89 S. Ct. 1404,

1408 (1969) (threat to right to absentee ballot, not right to vote). Plaintiffs

cite to alleged “injuries” based on the COVID-19 pandemic continuing [Doc.

58, pp. 11-15], but an injury from a virus differs from an injury resulting from

a government’s act or failure to act. Coal. for Good Governance v.

Raffensperger, No. 1:20-cv-1677-TCB, 2020 U.S. Dist. LEXIS 86996, at *9 n.2

(N.D. Ga. May 14, 2020) (noting virus caused alleged injuries).

      Further, “[a]lthough the right to vote is fundamental, ‘[i]t does not

follow, however, that the right to vote in any manner . . . [is] absolute.”

Gwinnett Cty. NAACP v. Gwinnett Cty. Bd. of Registrations & Elections, 2020

U.S. Dist. LEXIS 36702 *14–15 (March 3, 2020) quoting Burdick v. Takushi,

504 U.S. 428, 433 (1992). While Plaintiffs cite to dozens of declarants who

wished they could vote in any variety of different ways, they do not show an

actual disenfranchisement caused by the challenged practices, because

almost all of their declarants could vote. [Doc. 59-7, ¶¶ 6, 8] (notified about

rejection and could resolve issue by email; able to pay postage); [Docs. 59-9, ¶

5; 59-11, ¶ 19; 59-13, ¶¶ 5-6; 59-71, ¶ 9] (able to vote in primary by using drop

box); [Docs. 59-10, ¶ 9; 59-15, ¶ 5] (voted absentee by mail); [Docs. 59-14, ¶ 6;




                                       18
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 19 of 35




59-69, ¶ 6; 59-16, ¶¶ 15-19; 59-17, ¶ 10; 59-18, ¶ 9] (voted using early voting);

[Docs. 59-67, ¶ 5; 59-68, ¶¶ 10-11] (voted in person on Election Day).

      The State Election Board extended the emergency rules allowing the

continuing use of drop boxes on July 1,9 further reducing any potential injury

on the part of Plaintiffs. Ultimately, the only threat to the right to vote of

Plaintiffs or the declarants is based on a chain of possibilities—if the virus

continues to Election Day and if absentee-ballot applications are not timely

processed and if there are delays in the mail and if voters cannot vote in

person, they might be injured. A daisy chain arising from “life’s vagaries,”

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 197, 128 S. Ct. 1610,

1620 (2008), is not irreparable harm. Nor is there irreparable harm to the

NGP because it cannot cite to specific examples of what it will have to stop

doing if the laws it challenges continue to apply. [Doc. 59-3].

      In the context of a preliminary injunction, “the asserted irreparable

injury ‘must be neither remote nor speculative, but actual and imminent.’”

Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (quoting NE Fla.

Chapter of Ass’n of Gen. Contractors v. Jacksonville, 896 F.2d 1283, 1285

9 Stephen Fowler, Ga. Pub. Broadcasting, Election Board OKs Continued Use
Of Absentee Drop Boxes, Early Processing Of Ballots (July 1, 2020) available
at https://www.gpbnews.org/post/election-board-oks-continued-use-absentee-
drop-boxes-early-processing-ballots (noting extension of Ga. Comp. R. & Regs.
r. 183-1-14-0.6-.14).

                                       19
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 20 of 35




(11th Cir. 1990)). But here, Plaintiffs cite only to remote, subjective, and

speculative harms and, therefore, they show no irreparable harm if the Court

declines to enter injunctive relief at this stage.

III.   The balance of equities does not favor Plaintiffs.

       Plaintiffs lack evidence to support their claim that County Defendants

face mere “administrative inconveniences.” [Doc. 58, p. 43]. County

Defendants must meet deadlines for the certification of elections and

Plaintiffs seek to impose new deadlines that could dramatically affect timely

election certification by adding an unspecified number of absentee ballots.

See supra at pp. 7-11. If Plaintiffs succeed and set new deadlines for the

receipt of ballots after current statutory deadlines, it would open a Pandora’s

Box of additional administrative decisions: how would county officials handle

the cure period for mismatching signatures for ballots received days after the

election? What if the cure period is still open when the statutory certification

deadline arrives? What do county officials do with ballots received six days

after the election instead of five?10 Plaintiffs do not consider how Georgia

voters could suffer from an ad hoc and chaotic election process.



10And these administrative difficulties do not even consider how this Court is
to determine that it is constitutional to reject absentee ballots received six
business days after the election but unconstitutional to reject them if received

                                        20
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 21 of 35




      As a practical and policy matter, these issues may be something for the

General Assembly to consider, but this Court cannot “erase a duly enacted

law from the statute books.” Jacobson v. Fla. Sec’y of State, 957 F.3d 1193,

1209 (11th Cir. 2020), quoting Jonathan F. Mitchell, The Writ-of-Erasure

Fallacy, 104 Va. L. Rev. 933, 936 (2018). This Court can stay the use of

particular statutes, but cannot rewrite the rest of Georgia’s Election Code to

address the major disruptions caused by the policy changes Plaintiffs seek.

Mitchell, supra at 936; see also Ga. Muslim Voter Project v. Kemp, 918 F.3d

1262, 1286 (11th Cir. 2019) (Tjoflat, J. dissenting) (criticizing rewrite of

Georgia Election Code in injunction).

      Plaintiffs’ failure to join all 159 counties leads to another problem with

the equities, because this Court may “exercise that power only when the

officials who enforce the challenged statute are properly made parties to a

suit,” Jacobson, 957 F.3d at 1209. Election systems in the United States must

avoid “arbitrary and disparate treatment to voters.” Bush v. Gore, 531 U.S.

98, 107, 121 S. Ct. 525, 531 (2000). If this Court grants all the relief Plaintiffs

seek, their remedy will ensure that voters in 17 counties will have their

absentee ballots treated one way, while voters in 142 other counties will have


12 hours earlier. See Coal. for Good Governance v. Raffensperger, 2020 U.S.
Dist. LEXIS 86996, at *9.

                                        21
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 22 of 35




their votes treated differently. Quite simply, the equities do not favor making

the kinds of changes Plaintiffs propose.

IV.   The public interest does not favor Plaintiffs.

      Despite the critical importance of serving the public interest,

particularly in the election context, Plaintiffs devote exactly three sentences

to this prong in their brief. [Doc. 58, pp. 43-44]. Plaintiffs’ proposed injunction

is not in the public interest because of their lack of diligence and the fact that

the proposed order does not address the interests in preventing voter fraud

and the regular processing of elections.

      A.    The proposed injunction is not in the public interest because
            Plaintiffs failed to exercise due diligence in bringing this action
            and seek to change the rules of the election after it is well
            underway.

      Litigation involving elections is unique because of the interest in the

orderly administration and integrity of the election process. Purcell, 549 U.S.

at 4; Republican Nat’l Comm., 140 S. Ct. at 1207. The risks of voter confusion

and conflicting orders counsel against changing election rules, especially

when there is little time to resolve factual disputes. Purcell, 549 U.S. at 5-6.

Thus, to show they are entitled to a preliminary injunction, Plaintiffs must

show they exercised reasonable diligence—something they cannot do.

Benisek, 138 S. Ct. at 1944.



                                        22
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 23 of 35




      The laws Plaintiffs challenge are not new, nor are they particularly

novel when looking at the laws of other states. Georgia engaged in an

extensive process to update its election laws following the 2018 election, 2019

Ga. Laws Act. No. 24, and yet Plaintiffs waited until after the June 9, 2020

primary was complete to bring this Motion. Absentee ballots for the

November general election go out on September 15, 2020, O.C.G.A. § 21-2-

384, a mere 69 days from today. And County Defendants will be running the

August 11 primary runoff elections in that intervening period.

      Unlike the narrow timelines for overhauling the Georgia Election Code

in Plaintiffs’ Motion, Plaintiffs’ counsel developed their “Four Pillars”

litigation strategy as far back as March 2020. See Safeguarding Our

Democracy    with   Vote   by   Mail,    https://www.democracydocket.com/wp-

content/uploads/sites/41/2020/04/Safeguarding-Our-Democracy-with-Vote-by-

Mail_April2020.pdf at page 4 (March 18, 2020). But rather than move

immediately to address Georgia’s laws, counsel for Plaintiffs began filing

lawsuits in other states in April 2020. See Democracy Docket for April 2020,

https://www.democracydocket.com/2020/04/april-2020/ (April 30, 2020) (“As of

today, we have filed vote by mail lawsuits in Nevada, South Carolina and

Pennsylvania.”).




                                        23
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 24 of 35




      In short, counsel for Plaintiffs have had personal knowledge of the laws

challenged here and waited to file this litigation until the eleventh hour when

the State’s election machinery for the 2020 elections was well underway,

which hardly shows they exercised reasonable diligence in this case.

Reynolds, 377 U.S. at 585; Benisek, 138 S. Ct. at 1944.

      As the past few months have shown, changing many election practices

at the last minute can lead to confusion by voters, poll workers, and others

involved in the process. Fayette Dec. ¶ 18. The potential for voter confusion

by again changing the rules on absentee ballots is significant and counsels

against granting a preliminary injunction. Benisek, 138 S. Ct. at 1944-45.

      B.    The proposed order is not in the public interest because the
            challenged laws serve important purposes.

      As outlined above, the evidence shows that more than 30 states use

receipt deadlines of Election Day, and most counties notify voters of their

rejected absentee-ballot applications promptly, as required by statute.

Changing the election processes now by adding even more burdens to election

officials preparing for elections, at polling places on Election Day, when

processing and duplicating absentee ballots, and when certifying election

results, could disrupt the timely processing of absentee ballots and reporting

of results. See supra at pp. 3-11. This is not in the public interest, especially



                                       24
       Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 25 of 35




in a high-profile presidential election. Broughton v. Douglas Cty. Bd. of

Elections, 286 Ga. 528, 528–29 (2010) (noting “legislature’s strong desire to

avoid election uncertainty and the confusion and prejudice which can come in

its wake.”).

      Further, any remedy proposed by Plaintiffs must address the State’s

interest in preventing absentee ballot fraud. Common Cause/Ga. v. Billups,

554 F.3d 1340, 1353-55 (11th Cir. 2009). Plaintiffs’ proposed order is also not

in the public interest because it does not address this critical state interest,

given the potential for counting absentee ballots that arrive well after the

election is over.

                               CONCLUSION

      Even if this Court finds Plaintiffs have standing to bring this motion,

this Court should deny Plaintiffs’ Motion because they have shown none of

the four requisites for an injunction in support of their position. This Court

should deny Plaintiffs’ Motion and allow the litigation process to proceed on

its normal course rather than be handled through emergency motions.



                     [signature blocks on following pages]




                                      25
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 26 of 35




     Respectfully submitted this 8th day of July, 2020.

/s/ Bryan P. Tyson                       /s/ Kenneth P. Robin
Bryan P. Tyson                           Kenneth P. Robin
Georgia Bar No. 515411                   Georgia Bar No. 609798
btyson@taylorenglish.com                 krobin@jarrard-davis.com
Diane Festin LaRoss                      JARRARD & DAVIS, LLP
Georgia Bar No. 430830                   222 Webb Street
dlaross@taylorenglish.com                Cumming, Georgia 30040
Bryan F. Jacoutot                        678-455-7150 (telephone)
Georgia Bar No. 668272                   678-455-7149 (facsimile)
bjacoutot@taylorenglish.com
Loree Anne Paradise                      Attorneys for the Forsyth County
Georgia Bar No. 382202                   Defendants and the Albany-
lparadise@taylorenglish.com              Dougherty Defendants
TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle, Suite 200
Atlanta, GA 30339
770.434.6868 (telephone)

Counsel for the Gwinnett County
Defendants and the Fayette County
Defendants




                                    26
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 27 of 35




/s/ Daniel W. White                        /s/ Shelley D. Momo
Daniel W. White                            Shelley D. Momo
Georgia Bar No. 153033                     Assistant County Attorney
dwhite@hlw-law.com                         Georgia Bar No. 239608
HAYNIE, LITCHFIELD &                       Irene B. Vander Els
WHITE, PC                                  Assistant County Attorney
222 Washington St.                         Georgia Bar No. 033663
Marietta, Georgia 30064                    DEKALB COUNTY LAW
770-422-8900 (telephone)                   DEPARTMENT
770-424-8900 (facsimile)                   1300 Commerce Drive, 5th Floor
                                           Decatur, Georgia 30030
Attorney for Cobb County Defendants        Telephone: (404) 371-3011
                                           Facsimile: (404) 371-3024
                                           sdmomo@dekalbcountyga.gov
                                           ivanderels@dekalbcountyga.gov

                                           Attorneys for the DeKalb County
                                           Defendants

/s/ William J. Linkous III                 /s/ Alan G. Snipes
William J. Linkous III                     James C. Clark, Jr.
Georgia Bar No. 453213                     Ga. Bar No.: 127145
wlinkous@fmglaw.com                        Alan G. Snipes
FREEMAN MATHIS & GARY LLP                  Ga. Bar No.: 665781
100 Galleria Parkway                       PAGE, SCRANTOM, SPROUSE,
Suite 1600                                 TUCKER & FORD, P.C.
Atlanta, Georgia 30339-5948                1111 Bay Avenue, Third Floor
(770) 818-0000 (telephone)                 Columbus, Georgia 31901
(770) 937-9960 (facsimile)                 (706) 324-0251

Attorney for Rockdale County               Attorneys for Columbus-Muscogee
Defendants                                 Defendants




                                      27
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 28 of 35




/s/ William H. Noland                    /s/ Rachel N. Mack
WILLIAM H. NOLAND                        Rachel N. Mack
Georgia Bar No. 545605                   Staff Attorney
william@nolandlawfirmllc.com             Georgia Bar No. 104990
Virginia C. Josey                        Wayne Brown
Georgia Bar No. 261459                   General Counsel
virginia@nolandlawfirmllc.com            Georgia Bar No. 089655
Noland Law Firm, LLC                     AUGUSTA LAW DEPARTMENT
5400 Riverside Drive, Suite 205          535 Telfair Street, Building 3000
Macon, Georgia 31210                     Augusta, Georgia 30901
(478)621-4980 telephone                  Telephone: (706) 842-5550
(478)621-4282 facsimile                  Facsimile: (706) 842-556
                                         rmack@augustaga.gov
Counsel for Macon-Bibb County            wbrown@augustaga.gov
Defendants
                                         Attorneys for the Richmond County
                                         Defendants




                                    28
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 29 of 35




s/Kaye Woodard Burwell                   /s/ Gregory C. Sowell
Georgia Bar Number: 775060               Gregory C. Sowell
kaye.burwell@fultoncountyga.gov          Georgia Bar No. 668655
s/Cheryl Ringer                          COOK & TOLLEY, LLP
Georgia Bar Number: 557420               304 East Washington Street
cheryl.ringer@fultoncountyga.gov         Athens, Georgia 30601
s/David R. Lowman                        Phone: (706) 549-6111
Georgia Bar Number: 460298               Fax: (706) 548-0956
david.lowman@fultoncountyga.gov          Email: gregsowell@cooktolley.com

OFFICE OF THE FULTON                     /s/ John Matthew Hawkins
COUNTY ATTORNEY                          John Matthew Hawkins
Office of the County Attorney            Georgia Bar No. 120839
141 Pryor Street, S.W.                   ATHENS-CLARKE COUNTY
Suite 4038                               ATTORNEY’S OFFICE
Atlanta, Georgia 30303                   P.O. Box 427
Telephone: (404) 612-0246                Athens, Georgia 30603
                                         Phone: (706) 613-3035
Attorneys for the Fulton County          Fax: (706) 613-3037
Defendants                               Email: john.hawkins@accgov.com

                                         Attorneys for Athens-Clarke County
                                         Defendants




                                    29
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 30 of 35




/s/ R. Jonathan Hart                     /s/ David A. Cole
R. JONATHAN HART                         David A. Cole
State Bar No. 333692                     Georgia Bar No. 142383
/s/ Jennifer R. Davenport                Timothy M. Boughey
JENNIFER R. DAVENPORT                    Georgia Bar No. 832112
State Bar No. 330328                     FREEMAN MATHIS & GARY,
Chatham County Attorney’s Office         LLP
P. O. Box 8161                           100 Galleria Parkway
Savannah, GA 31412                       Suite 1600
T: (912) 652 7881                        Atlanta, Georgia 30339
F: (912) 652 7887                        (T) 770.818.0000
Email: rjhart@chathamcounty.org          (F) 770.937.9960
jdavenport@chathamcounty.org             (E) dcole@fmglaw.com
                                         tboughey@fmglaw.com
Attorneys for the Chatham County
Defendants                               Counsel for the Douglas County
                                         Defendants

/s/ Jack R. Hancock                      /s/ Kenneth P. Robin
Jack R. Hancock                          Kenneth P. Robin
Georgia Bar No. 322450                   Georgia Bar No. 609798
jhancock@fmglaw.com                      krobin@jarrard-davis.com
A. Ali Sabzevari                         Megan N. Martin
Georgia Bar No. 941527                   Georgia Bar No. 140851
asabzevari@fmglaw.com                    mmartin@jarrard-davis.com
Freeman Mathis & Gary, LLP               JARRARD & DAVIS, LLP
661 Forest Parkway, Suite E              222 Webb Street
Forest Park, Georgia 30297               Cumming, Georgia 30040
(404) 366-1000 (telephone)               678-455-7150 (telephone)
(404) 361-3223 (facsimile)               678-455-7149 (facsimile)

Counsel for the Clayton County           Attorneys for the Newton County
Defendants                               Defendants




                                    30
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 31 of 35




/s/ Kenneth P. Robin
Kenneth P. Robin
Georgia Bar No. 609798
krobin@jarrard-davis.com
Patrick D. Jaugstetter
Georgia Bar No. 389680
patrickj@jarrard-davis.com
JARRARD & DAVIS, LLP
222 Webb Street
Cumming, Georgia 30040
678-455-7150 (telephone)
678-455-7149 (facsimile)

Attorneys for the Henry County
Defendants




                                    31
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 32 of 35




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing COUNTY DEFENDANTS’ CONSOLIDATED BRIEF IN

OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY

INJUNCTION has been prepared in Century Schoolbook 13, a font and type

selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 33 of 35




                                 APPENDIX

      “County Defendants” are Benny G. Hand, Pamela Middleton,

Dontravious M. Simmons, Annabelle T. Stubbs, and Frederick Williams, in

their official capacities as Members of the Albany-Dougherty County Joint

Board of Registration and Elections (collectively, the “Albany-Dougherty

Defendants”); Jesse Evans, Willa Fambrough, Charles Knapper, and Ann

Till, in their official capacities as Members of the Athens-Clarke County

Board of Elections and Voter Registration (collectively, the “Athens-Clarke

Defendants”); Wanda Andrews, Colin McRae, William L. Norse, Jon Pannell,

and Randolph Slay, in their official capacities as Members of the Chatham

County Board of Registrars (collectively, the “Chatham Defendants”); Diane

Givens, Dorothy Foster Hall, Darlene Johnson, Patricia Pullar, and Carol

Wesley, in their official capacities as Members of the Clayton County Board

of Elections and Registrations (collectively, the “Clayton Defendants”); Fred

Aiken, Neera Bahl, Jessica M. Brooks, Phil Daniell, and Darryl O. Wilson, in

their official capacities as Members of the Cobb County Board of Elections

and Registration (collectively, the “Cobb Defendants”); Margaret Jenkins,

Linda Parker, Uhland Roberts, Diane Scrimpshire, and Eleanor White, in

their official capacities as Members of the Columbus-Muscogee County Board

of Elections (collectively, the “Columbus-Muscogee Defendants); Anthony
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 34 of 35




Lewis, Susan Motter, Dele Lowman Smith, Samuel E. Tillman, and Baoky N.

Vu, in their official capacities as Members of the DeKalb County Board of

Registration and Elections (collectively, the “DeKalb Defendants”); David C.

Fedak, Myesha Good, Maurice Hurry, Robert Proctor, and Daniel

Zimmermann, in their official capacities as Members of the Douglas County

Board of Elections and Registration (collectively, the “Douglas Defendants”);

Darryl Hicks, Addison Lester, and Aaron Wright, in their official capacities

as Members of the Fayette County Board of Elections and Voter Registration

(collectively, the “Fayette Defendants”); Matthew Blender, Barbara Luth,

Randy Ingram, Joel Natt, and Carla Radzikinas, in their official capacities as

Members of the Forsyth County Board of Registrations and Elections

(collectively, the “Forsyth Defendants”); Mary Carole Cooney, Aaron Johnson,

Vernetta Nuriddin, Kathleen Ruth, and Mark Wingate, in their official

capacities as Members of the Fulton County Board of Registration and

Elections (collectively, the “Fulton Defendants”); Beauty Baldwin, Stephen

Day, John Mangano, Alice O’Lenick, and Ben Satterfield, in their official

capacities as Members of the Gwinnett County Board of Registrations and

Elections (collectively, the “Gwinnett Defendants”); Dan Richardson, Donna

Morris-McBride, Andy Callaway, Arch Brown, and Mildred Schmelz, in their

official capacities as Members of the Henry County Board of Elections and
      Case 1:20-cv-01986-ELR Document 90 Filed 07/08/20 Page 35 of 35




Registration (collectively, the “Henry Defendants”); Henry Ficklin, Mike

Kaplan, Cassandra Powell, Herbert Spangler, and Rinda Wilson, in their

official capacities as Members of the Macon-Bibb County Board of Elections

(collectively, the “Macon-Bibb Defendants”); Phil Johnson, Kelly Robinson,

and Dustin Thompson, in their official capacities as Members of the Newton

County Board of Elections and Registration (collectively, the “Newton

Defendants”); Sherry T. Barnes, Marcia Brown, Terence Dicks, Bob

Finnegan, and Tim McFalls, in their official capacities as Members of the

Richmond County Board of Elections (collectively, the “Richmond

Defendants”); and Gerald Barger, Karen James, and Aldren Sadler, Sr., in

their official capacities as Members of the Rockdale County Board of

Elections and Voter Registration (collectively, the “Rockdale Defendants”).
